DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claims 15-38 were previously pending. Claims 15, 17, 22, 28, 30, and 35 are amended. Claims 23 and 36 are canceled. Claims 15-22, 24-35, 37, and 38 are currently pending.

Allowable Subject Matter
Claim 15-22, 24-35, 37, and 38 allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of power headroom report. For example, Vajapeyam (US 2016/0255594), discloses a UE configured with carrier aggregation in which the UE communicates with a base station on a first carrier with a first TTI length and a second carrier with a second TTI length.  The UE determines when to send a PHR based on information from the base station.  The UE selectively reports PHR on the TTI of the second carrier based on the uplink TTIs of the second carrier overlapping with a TTI on the first carrier.  Huang (US 2018/0249428), further discloses alternative options for sending PHR when there is an overlap of TTis in two different cells, in which the PHR of both cells are sent in the TTI of the first cell with a longer TTI than each of the TTIs of the second cell. Lee (US 2019/0116611), teaches general concepts of power control of overlapping PUSCH transmissions that are associated with different subcarrier spacings, where PHR are affected based on the subcarrier spacings. Park (KR-20160018287), discloses concepts of calculating a virtual PHR of overlapping subframes of different service cells based on a first subframe of the serving cell that overlaps another serving cell. Other prior arts such as Uchino (US 2018/0167896) and He (WO 2015188316), discloses similar aspects of the other prior art such as reporting power headroom for which PUSCH transmission are to be performed of the SCell whose TTI is less than the PCell.  While each of these prior arts are able to teach each limitation of the invention separately, there is no obvious combination of prior art that teaches the claimed invention as a whole.

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477